UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014 or o Transitional Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 000-27795 (Commission file number) VAPOR GROUP, INC. (Exact name of registrant as specified in its charter) Florida 98-0427526 (State of incorporation) (IRS EmployerIdentification Number) 3 Suite 415 Davie, Florida 33314 (Address of principal executive offices) (954) 792-8450 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not Applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date was: Common Stock, $0.001 par value343,536,386 shares issued & outstanding on August 19, 2014 Series A Preferred Stock, $0.001 par value, 1,000,000 shares issued & outstanding on August 19, 2014 Series B Preferred Stock, $0.001 par value, 250,000 shares issued & outstanding on August 19, 2014 DOCUMENTS INCORPORATED BY REFERENCE: None FORWARD-LOOKING STATEMENTS CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q ("Quarterly Report"), in particular the Management’s Discussion and Analysis of Financial Condition and Results of Operations appearing in Item 2 herein ("MD&A") contains certain "forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements give expectations or forecasts of future events. The reader can identify these forward-looking statements by the fact that they do not relate strictly to historical or current facts. They use words such as "believe(s)," "goal(s)," "target(s)," "estimate(s)," "anticipate(s)," "forecast(s)," "project(s)," (plan(s)," "intend(s)," "expect(s)," "might," may" and other words and terms of similar meaning in connection with a discussion of future operating, financial performance or financial condition. Forward-looking statements, in particular, include statements relating to future actions, prospective services or products, future performance or results of current and anticipated services or products, sales efforts, expenses, the outcome of contingencies such as legal proceedings, trends of operations and financial results. Any or all forward-looking statements may turn out to be wrong, and, accordingly, readers are cautioned not to place undue reliance on such statements, which speak only as of the date of this Quarterly Report. These statements are based on current expectations and current the current economic environment. They involve a number of risks and uncertainties that are difficult to predict. These statements are not guarantees of future performance; actual results could differ materially from those expressed or implied in the forward-looking statements. Forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Many such factors will be important in determining the Company's actual results and financial condition. The reader should consider the following list of general factors that could affect the Company's future results and financial condition. Among the general factors that could cause actual results and financial condition to differ materially from estimated results and financial condition are: •The success or failure of management's efforts to implement their business strategy •The ability of the Company to raise sufficient capital to meet operating requirements •The uncertainty of consumer demand for our products and services; •The ability of the Company to compete with major established companies; •Heightened competition, including, with respect to pricing, entry of new competitors and the development of new products by new and existingcompetitors; •Absolute and relative performance of our products and services; •The effect of changing economic conditions; •The ability of the Company to attract and retain quality employees and management; •The current global recession and financial uncertainty; and •Other risks which may be described in future filings with the U.S. Securities and Exchange Commission ("SEC"). No assurances can be given that the results contemplated in any forward-looking statements will be achieved or will be achieved in any particular timetable. We assume no obligation to publicly correct or update any forward-looking statements as a result of events or developments subsequent to the date of this Annual Report. The reader is advised, however, to consult any further disclosures we make on related subjects in our filings with the SEC. 2 VAPOR GROUP, INC. FORM 10-Q June 30, 2014 In this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “Vapor Group.”, “we,”, “us,” “our” and the “Company” refer to Vapor Group, Inc. and its consolidated, wholly-owned subsidiaries, Total Vapor Inc., Vapor 123 Inc. and Vapor Products, Inc. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 – Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 – Controls and Procedures 22 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 23 ITEM 1A – RISK FACTORS 23 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 34 ITEM 4 – MINE SAFETY DISCLOSURES 34 ITEM 5 – OTHER INFORMATION 34 ITEM 6 – EXHIBITS 35 3 PART I – FINANCIAL INFORMATION Item 1 – Condensed, Consolidated Financial Statements VAPOR GROUP, INC. Balance Sheet Standard As of June 30, 2014 As of June 30, As of December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Loan to shareholder Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Intangible assets, net - Deferred expenses - Total other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $
